Citation Nr: 0915125	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-30 416	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for right shin splints.

2.  Entitlement to service connection for right ankle 
tendonitis.


REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1982 to 
September 1984 with subsequent National Guard service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

The Veteran's appeal was previously before the Board in July 
2008, when the Board remanded the case for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.



FINDINGS OF FACT

1.  Right shin splints are due to service-connected 
chondromalacia of the knees.

2.  Right ankle tendonitis is due to service-connected 
chondromalacia of the knees. 



CONCLUSIONS OF LAW

1.  Right shin splints are the result of service-connected 
chondromalacia of the knees.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006 & 2008).

2.  Right ankle tendonitis is the result of service-connected 
chondromalacia of the knees.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claims.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to incorporate the holding 
in Allen, but has limited service connection on the basis of 
aggravation to cases in which there is medical evidence 
created prior to the claimed aggravation that shows a pre-
aggravation baseline for the disability.  38 C.F.R. 
§ 3.310(b) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that his current right shin splints and 
right ankle tendonitis are the result of leg and ankle 
sprains incurred during National Guard service.  

Service treatment records from the Veteran's first period of 
active duty service are negative for any evidence of injuries 
to the right lower extremity.  The examination for separation 
from service in August 1984 shows that his lower extremities 
were found to be normal.  

In a rating decision issued in March 1985, the RO granted 
service connection for chondromalacia of the patellae, 
bilateral, which was rated noncompensable.

Between his active duty and reserve service, the Veteran was 
involved in a motor vehicle accident in March 1988.  He 
sustained a right patellar fracture, and underwent an 
irrigation, debridement, and excision of the knee, followed 
by several weeks of physical therapy.  

Records from the Veteran's reserve service establish that he 
incurred a sprain of the right ankle in April 1998 that was 
determined to have occurred in the line of duty.  Similarly, 
the Veteran sprained his right leg in June 2004, also in the 
line of duty.  The physical examination for separation from 
the National Guard in November 2001 showed that the Veteran's 
right lower extremity, including the ankle, was normal. 

VA examinations in November 2006 and August 2008, and records 
of private treatment from March 2005, establish that the 
Veteran has been diagnosed as having current right shin 
splints and tendonitis of the right ankle.   

While the service treatment records document right ankle and 
leg sprains in April 1998 and June 2004, there is no medical 
evidence of further ankle or shin complaints until March 
2005.  Moreover, the August 2008 VA examiner concluded that 
the Veteran's ankle and shin disabilities were not related to 
active duty service or injuries during reserve service, nor 
were they aggravated as a result of such service.  

While the medical evidence does not establish that service 
connection on a direct basis is warranted for the Veteran's 
right shin and ankle disabilities, the Board finds that 
service connection is warranted on a secondary basis, as the 
August 2008 VA examiner noted that the Veteran's shin splints 
and ankle tendonitis were related to a current right knee 
condition.

The examiner appears to have been unaware that service 
connection was in effect for a disability of both knees and 
focused only on the 1988 injury to the right knee, which 
occurred outside of a period of qualifying service (the 
examiner also does not appear to have considered the report 
of treatment during service in June 2004 or what effect the 
service connected patellar chondromalacia had on the 
Veteran's recovery from the 1988 injury).  Rather than 
further delay the adjudication of this claim by remanding for 
a legally sufficient medical opinion, the Board is deciding 
this case on the basis of the evidence of record.

As the Veteran is service-connected for a right knee 
disability, and medical evidence links the claimed 
disabilities to a right knee disability, the medical evidence 
of record is in relative equipoise as to whether the current 
right shin splints and right ankle tendonitis are secondary 
to the service-connected chondromalacia of the knees.  
Resolving reasonable doubt in the Veteran's favor, service 
connection for right shin splints and right ankle tendonitis 
is granted.




						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for right shin splints is 
granted.

Entitlement to service connection for right ankle tendonitis 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


